DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Throughout the claim set the phrase “the one ends” is used. For example, line sixteen of claim 1 recites “first, second, third, and fourth rack gears having the one ends” and line three of claim 2 recites “the respective one ends of first and second control shafts”. It is not clear to what structure “the one ends” refers. The phrase “the one side ends” is also used throughout the claim set. It is not clear to what “the one ends” refers as aforementioned, and is further unclear to what the side of the one ends refers. The phrase “the other ends” is also used throughout the claim set. For the reasons discussed above, it is not clear to what “the other ends” refers. The Examiner suggests amending the claim set to particularly point out the structural portions intended to be claimed (i.e., proximal end, distal end, etc.). 
Claim 1 also recites “a first module main body having first, second, third, and fourth linear guide holes formed to penetrate the insides thereof in a longitudinal direction”. It is not clear how the main body has “insides”. The Examiner suggests amending this language to recite “the inside thereof”.
Claim 1 recites the limitation "the front end" in the second line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the first, second, third and fourth operation wires" in the fifth line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the rear end" in the seventh line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation " the respective one ends of first and second control shafts " in the third line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation " the respective other ends of first and second control shafts " in the fifth line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation " the respective one ends of third and fourth control shafts " in the third line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation " the respective other ends of third and fourth control shafts " in the fifth line of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueno et al. (US 2008/0125628 A1) in view of Takahashi (US 4203430).
Regarding claim 1, Ueno teaches a detachable endoscope (Fig. 1) with an adjustable bending angle, the detachable endoscope comprising: an operation part (6/8B) for operating the front end of an insertion part (10/11; Fig. 1; par. [0041]-[0042]) having a lighting photographing part to be bent and a detachable unit (15; Fig. 2) for detachably coupling the operation part and the insertion part, wherein the detachable unit comprises: a first detachable module (30/33) connected to the first, second, third, and fourth operation wires (14) arranged parallel to each other so that the respective one ends are connected to the front end inside the insertion part (10/11) and provided on the rear end of the insertion part, a second detachable module (25/22; Fig. 1) connected to first, second, third, and fourth connection wires (60/61) of a direction conversion part for converting a rotational motion into a linear motion in the operation part (6/8B) and provided on the front end of the operation part, wherein the first detachable module comprises: a first module main body (30/33) having first, second, third, and fourth linear guide holes (37/38/39/40) formed to penetrate the insides thereof in a longitudinal direction, and having a central placement hole (Fig. 6A) formed to penetrate the inside thereof in a thickness direction, first, second, third, and fourth rack gears (37a/38a/39a/40a) having the one ends correspondingly connected to the respective ends of the first, second, third, and fourth operation wires (14) and assembled in the first, second, third, and fourth linear guide holes (37/38/39/40), a first pinion gear (35a) gear-engaged between the first and second rack gears (37a/38a), a second pinion gear (36a) gear-engaged between the third and fourth rack gears (39a/40a), and a gear shaft (42) having the first and second pinion gears assembled with a vertical predetermined interval and fixedly installed in the central placement hole.
However, Ueno does not specifically disclose a bending control part for adjusting an angle at which the front end of the insertion part is bent and displaced vertically or horizontally, and wherein the bending control part comprises: a first adjustment part for controlling linear movement distances of the first and second rack gears reciprocating through the first and second linear guide holes to vary the vertical bending angle of the front end of the insertion part, and a second adjustment part for controlling linear movement distances of the third and fourth rack gears reciprocating through the third and fourth linear guide holes to vary the horizontal bending angle of the front end of the insertion part. Takahashi teaches an analogous endoscope having a bending control part for adjusting an angle at which the front end of the insertion part is bent and displaced vertically or horizontally, and wherein the bending control part comprises: a first adjustment part (16/17) for controlling linear movement distances of the first (6) and second (7) rack gears reciprocating through the first and second linear guide holes (20) to vary the vertical bending angle of the front end of the insertion part (col. 3, ll. 3-33). Takahashi teaches that the bending control part determines the operation range of the operation part in bending the insertion part (col. 3, ll. 3-33). It would have been obvious to one having ordinary skill in the art to have included the bending control part of Takahashi in the endoscope of Ueno in order to control and determine the operation range of the operation part to in bending the insertion part during a procedure, as taught by Takahashi. Takahashi only teaches bending in one plane, however Ueno teaches bending in two planes. Thus, it would have been obvious to one of ordinary skill in the art to have included a second adjustment part (Takahashi: 16/17) for controlling linear movement distances of the third (39a) and fourth (40a) rack gears reciprocating through the third and fourth linear guide holes (39/40). 

Allowable Subject Matter
Claims 2 and 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Neither Ueno nor Takahashi disclose or otherwise render obvious, the detachable endoscope wherein the first adjustment part comprises: a first upper fixing block for rotatably supporting the respective one ends of first and second control shafts having predetermined lengths disposed parallel to the first and second rack gears, a second upper fixing block for rotatably supporting the respective other ends of the first and second control shafts, and first and second stoppers assembled in the first and second control shafts to be movable in location so that one ends thereof are located on movement paths of first and second movable bodies moved with the first and second rack gears or wherein the second adjustment part comprises: a first lower fixing block for rotatably supporting the respective one ends of third and fourth control shafts having predetermined lengths disposed parallel to the third and fourth rack gears, a second lower fixing block for rotatably supporting the respective other ends of the third and fourth control shafts, and third and fourth stoppers assembled in the third and fourth control shafts to be movable in location so that one ends thereof are located on movement paths of third and fourth movable bodies moved with the third and fourth rack gears, as recited in dependent claims 2 and 6, respectively. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Miyoshi et al. 	US 2013/0190567 A1	Endoscope
Yoshimura		US 2017/0209227 A1	Manipulator and Manipulator 
							System
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYNAE E BOLER whose telephone number is (571)270-3620. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RYNAE E BOLER/Examiner, Art Unit 3795                                                                                                                                                                                                        
/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795